Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 7/14/2022 has been entered. Claims 2-21 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 7/14/2022, with respect to claims 2-13, 15 and 17-19 have been fully considered and are persuasive. The rejection of claims 2-13, 15 and 17-19 has been withdrawn after Applicants filed a Terminal Disclaimer. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/21/2022 is being considered and entered by the examiner.

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “and at least one phase shifter disposed on at least one of the first signal path and the second signal path, the at least one phase shifter configured to shift a phase of at least a portion of the transmission signal therethrough”.
Regarding claim 12, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a balun coupled to the first signal path and the second signal path; transmitter circuitry coupled to the balun and configured to transmit a transmission signal; receiver circuitry coupled to the balun and configured to receive a receive signal; a first phase shifter disposed between the balun and the one or more antennas on the first signal path; and a second phase shifter disposed between the balun and the one or more antennas on the second signal path”.

Regarding claim 20, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a first balun disposed between and coupled to the transmitter circuitry and the receiver circuitry, the first balun coupled to the first signal path and the second signal path; a second balun disposed between and coupled to the one or more antennas and the first balun, the second balun coupled to the first signal path and the second signal path; and at least one phase shifter disposed on at least one of the first signal path and the second signal path, the at least one phase shifter configured to shift a phase of at least a portion of the transmission signal therethrough”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631